DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed April 21, 2020.   Claims 1-15 have been canceled without prejudice. Claims 16-30 are pending and an action on the merits is as follows.	

Information Disclosure Statement

The information disclosure statement filed July 8, 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 28 and 29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 28 and 29 are directed to a computer program product.  As such, it is intended to be a process; however, it is unclear if the instructions are necessarily in executable form.  The claims fail to claim the program recorded on an appropriate computer readable storage medium that is to be executed by a computer, so as to be structurally and functionally interrelated to the medium and permit the function of the descriptive material to be realized.  Thus, an argument could be made that claims 28 and 29 cover an embodiment of nonstatutory functional descriptive material.  See MPEP § 2106.01 I.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16-18, 20, 22-24 and 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Garfinkel et al. (US 10,046,948 B1).
Claim 16: Garfinkel et al. discloses a method for controlling an elevator group shown in FIG. 1 to have a plurality of elevators (103, 104) on the basis of destination calls sent by uses to the elevator group, where a destination call containing at least information regarding a destination floor to which the user should be transported is received (column 3 lines 56-60).  An elevator arrival time at a user’s floor and an elevator distance from the user’s floor are determined (column 6 lines 63-66).  Therefore the destination call further would contain information regarding a waiting floor on which a user sending the destination call is waiting, as is recognized in the art.  If a delay condition exists, a delay time period is waited, and one of the elevators of the elevator group is assigned as a service elevator after said delay time period has expired (column 5 lines 5-7, 16-19).  After assignment, the service elevator is controlled to pick up the user on the waiting floor and transport the user to the destination floor, as is recognized in the art. The service elevator is assigned with consideration of information contained in destination calls that are received during the delay time period which would affect which elevator would arrive at the user’s waiting floor or destination floor first, or which elevator has a number of occupants less than a threshold occupancy (column 5 lines 11-16).
Claim 17: Garfinkel et al. discloses a method as stated above, where one of the elevators of the elevator group is assigned as the service elevator based on whether it optimizes a waiting time for user’s of the elevator group (arrives at the user’s location first) (column 5 lines 11-15).
Claim 18: Garfinkel et al. discloses a method as stated above, where a duration of the delay time period is longer than a calculation time required for calculating the assignment of the service elevator, taking into account any condition that may affect which elevator would be most convenient for the user (column 5 lines 11-16).
Claim 20: Garfinkel et al. discloses a method as stated above, where a duration of the delay time period is chosen in dependence on a calculated minimum traveling time required to reach the waiting floor in the destination call information for one of the elevators of the elevator group that is located closest to the waiting floor when the destination call is received (column 5 lines 42-46).
Claim 22: Garfinkel et al. discloses a method as stated above, where the user is informed of an identity of the assigned service elevator (elevator number) (column 7 lines 6-7) after an expiration of the delay time period (column 5 lines 16-19).
Claim 23: Garfinkel et al. discloses a method as stated above, where the identity of the assigned service elevator is transmitted to a personal mobile data processing device (cell phone) of the user (column 7 lines 6-8).  The data processing device then would be adapted to inform the user of the identity of the assigned service elevator, as is recognized in the art.
Claim 24: Garfinkel et al. discloses a method as stated above, where the destination call is generated and sent with a portable communication device (106) (column 2 line 66 through column 3 line 2).  The portable communication device is further described as a personal mobile data processing device (cellular phone) of the user (column 3 lines 29-31).
Claim 26: Garfinkel et al. discloses a method as stated above, where an elevator controller controls an elevator group having a plurality of elevators, and performs said method (column 8 lines 2-7).
Claim 27: Garfinkel et al. discloses a method as stated above, where an elevator group includes a plurality of elevators, and an elevator controller to control the elevators (column 8 lines 2-7).
Claims 28-30: Garfinkel et al. discloses a method as stated above, where a computer program product stored on a non-transitory machine-readable medium in a storage unit and retrieved from the storage unit by a programmable elevator controller via a network contains machine-readable instructions, and the programmable elevator controller executes the instructions to prompt the programmable elevator controller to perform said method, as is recognized in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19 and 21 are rejected under 35 U.S.C. 103 as being obvious over Garfinkel et al. (US 10,046,948 B1).
Claim 19: Garfinkel et al. discloses a method as stated above, where a duration of the delay time period is based on an elevator being ten seconds away from the waiting floor (column 5 lines 42-46).  This reference fails to disclose the delay time period to be longer than two seconds.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the delay time period to be longer than two seconds since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Doing so would ensure “the most efficient assignment for getting a user to their destination” “if there is a change in circumstances” as taught in Garfinkel et al. (column 1 lines 23-26).
Claim 21: Garfinkel et al. discloses a method as stated above, where the duration can be chosen to enable the user to reach an elevator door of the assigned service elevator after an expiration of the delay time period (column 5 lines 21-25).  This reference fails to disclose a sufficient residual duration of the minimum traveling time to be provided.
However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sufficient residual duration of the minimum traveling time since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is within the level of ordinary skill in the art. In re KSR, 550 U.S. at 421, 82 USPQ2d at 1397.  Doing so would prevent a user from feeling anxious or rushed to get to an elevator door in time to board the assigned elevator.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Garfinkel et al. (US 10,046,948 B1) in view of Zaharia et al. (US 2006/0065491 A1).
Claim 25: Garfinkel et al. discloses a method as stated above, where a portable communication device (106) is configured to carry out actions a (column 2 line 66 through column 3 line 2).  The portable communication device is further described as a personal mobile data processing device (cellular phone) of the user (column 3 lines 29-31).  This reference fails to disclose the action to include at least one of: confirming a receipt of the destination call by outputting a signal via the data processing device; informing the user of a remaining waiting time until the service elevator arrives on the waiting floor by outputting a signal via the data processing device; and informing the user of an assigned waiting area for waiting until the service elevator arrives on the waiting floor by outputting a signal via the data processing device.
However Zaharia et al. teaches a method for controlling an elevator group, where a communication device is configured to inform a user of an assigned waiting area corresponding to an elevator group for waiting until a service elevator arrives on a waiting floor by outputting a signal via a data processing device (page 1 paragraph [0009]).
Given the teachings of Zaharia et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed in Garfinkel et al. with providing the action to include informing the user of a remaining waiting time until the service elevator arrives on the waiting floor by outputting a signal via the data processing device; and informing the user of an assigned waiting area for waiting until the service elevator arrives on the waiting floor by outputting a signal via the data processing device.  Doing so would “allow an individual to place a destination request well in advance of arriving in the vicinity of the actual elevator car that will carry them to their intended destination” as taught in Zaharia et al. (page 1 paragraph [0010]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UHLIR whose telephone number is (571)270-3091. The examiner can normally be reached M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Christopher Uhlir/Primary Examiner, Art Unit 2837                                                                                                                                                                                             September 10, 2022